
	

113 S1230 IS: Alternative Fueled Vehicles Competitiveness and Energy Security Act of 2013
U.S. Senate
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1230
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2013
			Mr. Wyden (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reduce oil consumption and improve energy security,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Alternative Fueled Vehicles
			 Competitiveness and Energy Security Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Loan guarantees for alternative fuel
				infrastructure.
					Sec. 4. Advanced technology vehicles manufacturing incentive
				program.
					Sec. 5. Conventional fuel replacement calculation and
				assessment.
					Sec. 6. Technical assistance and coordination.
					Sec. 7. Workforce training.
					Sec. 8. Reduction of engine idling and conventional fuel
				consumption.
					Sec. 9. Electric, hydrogen, and natural gas utility and oil
				pipeline participation.
					Sec. 10. Federal fleets.
					Sec. 11. HOV lane access extension.
				
			2.DefinitionsIn this Act:
			(1)Alternative
			 fuelThe term alternative fuel has the meaning given
			 the term in section 301 of the Energy Policy Act of 1992 (42 U.S.C.
			 13211).
			(2)Alternative
			 fueled vehicleThe term alternative fueled vehicle
			 has the meaning given the term in section 301 of the Energy Policy Act of 1992
			 (42 U.S.C. 13211).
			(3)Community
			 collegeThe term community college has the meaning
			 given the term junior or community college in section 312 of the
			 Higher Education Act of 1965 (20 U.S.C. 1058).
			(4)DepartmentThe
			 term Department means the Department of Energy.
			(5)Nonroad
			 vehicle
				(A)In
			 generalThe term nonroad vehicle means a vehicle
			 that is not licensed for onroad use.
				(B)InclusionsThe
			 term nonroad vehicle includes a vehicle described in subparagraph
			 (A) that is used principally—
					(i)for
			 industrial, farming, or commercial use;
					(ii)for rail
			 transportation;
					(iii)at an
			 airport; or
					(iv)for marine
			 purposes.
					(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Loan
			 guarantees for alternative fuel infrastructureSection 1703(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following:
			
				(11)Infrastructure
				for provision and distribution of alternative
				fuels.
				.
		4.Advanced
			 technology vehicles manufacturing incentive programSection 136 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17013) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by
			 redesignating subparagraphs (A) through (C) as clauses (i) through (iii),
			 respectively, and indenting appropriately;
					(ii)in the
			 matter preceding clause (i) (as redesignated by clause (i)), by striking
			 means an ultra efficient vehicle or a light duty vehicle that
			 meets— and inserting “means—
						
							(A)an ultra
				efficient vehicle or a light duty vehicle that
				meets—
							;
					(iii)in clause
			 (iii) (as redesignated by clause (i)), by striking the period at the end and
			 inserting a semicolon; and
					(iv)by adding at
			 the end the following:
						
							(B)a vehicle
				(such as a medium-duty or heavy-duty work truck, bus, or rail transit vehicle)
				that—
								(i)is used on a
				public street, road, highway, or transitway;
								(ii)meets each
				applicable emission standard that is established as of the date of the
				application; and
								(iii)will reduce
				consumption of conventional motor fuel by 25 percent or more, as compared to
				existing surface transportation technologies that perform a similar function,
				unless the Secretary determines that—
									(I)the
				percentage is not achievable for a vehicle type or class; and
									(II)an
				alternative percentage for that vehicle type or class will result in
				substantial reductions in motor fuel consumption within the United
				States.
									;
					(B)in paragraph
			 (3)(B)—
					(i)by striking
			 equipment and and inserting equipment,;
			 and
					(ii)by inserting
			 , and manufacturing process equipment after
			 suppliers; and
					(C)by striking
			 paragraph (4) and inserting the following:
					
						(4)Qualifying
				componentsThe term qualifying components means
				components, systems, or groups of subsystems that the Secretary
				determines—
							(A)to be
				designed to improve fuel economy or otherwise substantially reduce consumption
				of conventional motor fuel; or
							(B)to contribute
				measurably to the overall improved fuel use of an advanced technology vehicle,
				including idle reduction
				technologies.
							;
				(2)in subsection
			 (b), in the matter preceding paragraph (1), by striking to
			 automobile and inserting to advanced technology
			 vehicle;
			(3)in subsection
			 (d)(1), in the first sentence, by striking a total of not more than
			 $25,000,000,000 in;
			(4)in subsection
			 (h)—
				(A)in the
			 subsection heading, by striking Automobile and
			 inserting Advanced
			 Technology Vehicle; and
				(B)in paragraph
			 (1)(B), by striking automobiles each place it appears and
			 inserting advanced technology vehicles; and
				(5)in subsection
			 (i), by striking 2012 and inserting 2018.
			5.Conventional
			 fuel replacement calculation and assessment
			(a)MethodologyNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall, by rule, develop a methodology for calculating the equivalent volumes of
			 conventional fuel displaced by use of each alternative fuel to assess the
			 effectiveness of alternative fuel and alternative fueled vehicles in reducing
			 oil imports.
			(b)National
			 assessmentNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall—
				(1)conduct a
			 national assessment (using the methodology developed under subsection (a)) of
			 the effectiveness of alternative fuel and alternative fueled vehicles in
			 reducing oil imports into the United States, including as assessment of—
					(A)market
			 penetration of alternative fuel and alternative fueled vehicles in the United
			 States;
					(B)successes and
			 barriers to deployment identified by the programs established under this Act;
			 and
					(C)the maximum
			 feasible deployment of alternative fuel and alternative fueled vehicles by 2020
			 and 2030; and
					(2)report to
			 Congress the results of the assessment.
				6.Technical
			 assistance and coordination
			(a)Technical
			 assistance to State, local, and tribal governments
				(1)In
			 generalIn carrying out this title, the Secretary shall provide,
			 at the request of the Governor, mayor, county executive, public utility
			 commissioner, or other appropriate official or designee, technical assistance
			 to State, local, and tribal governments or to a public-private partnership
			 described in paragraph (2) to assist with the deployment of alternative fuel
			 and alternative fueled vehicles and infrastructure.
				(2)Public-private
			 partnershipTechnical assistance under this section may be
			 awarded to a public-private partnership, comprised of State, local or tribal
			 governments and nongovernmental entities, including—
					(A)electric or
			 natural gas utilities or other alternative fuel distributors;
					(B)vehicle
			 manufacturers;
					(C)alternative
			 fueled vehicle or alternative fuel technology providers;
					(D)vehicle fleet
			 owners;
					(E)transportation
			 and freight service providers; or
					(F)other
			 appropriate non-Federal entities, as determined by the Secretary.
					(3)AssistanceThe
			 technical assistance described in paragraph (1) may include—
					(A)coordination
			 in the selection, location, and timing of alternative fuel recharging and
			 refueling equipment and distribution infrastructure, including the
			 identification of transportation corridors and specific alternative fuels that
			 would be made available;
					(B)development
			 of protocols and communication standards that facilitate vehicle refueling and
			 recharging into electric, natural gas, and other alternative fuel distribution
			 systems;
					(C)development
			 of codes and standards for the installation of alternative fuel distribution
			 and recharging and refueling equipment;
					(D)education and
			 outreach for the deployment of alternative fuel and alternative fueled
			 vehicles; and
					(E)utility rate
			 design and integration of alternative fueled vehicles into electric and natural
			 gas utility distribution systems.
					(b)Cost
			 SharingCost sharing for assistance awarded under this section
			 shall be consistent with section 988 of the Energy Policy Act of 2005 (42
			 U.S.C. 16352).
			(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2014 through 2018.
			7.Workforce
			 training
			(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Labor, shall award grants to community colleges, other institutions of higher
			 education, and other qualified training and education institutions for the
			 establishment or expansion of programs to provide training and education for
			 vocational workforce development for—
				(1)the
			 manufacture and maintenance of alternative fueled vehicles; and
				(2)the
			 manufacture, installation, support, and inspection of alternative fuel
			 recharging, refueling, and distribution infrastructure.
				(b)PurposeTraining
			 funded under this section shall be intended to ensure that the workforce has
			 the necessary skills needed to manufacture, install, and maintain alternative
			 fuel infrastructure and alternative fueled vehicles.
			(c)ScopeTraining
			 funded under this section shall include training for—
				(1)electricians,
			 plumbers, pipefitters, and other trades and contractors who will be installing,
			 maintaining, or providing safety support for alternative fuel recharging,
			 refueling, and distribution infrastructure;
				(2)building code
			 inspection officials;
				(3)vehicle,
			 engine, and powertrain dealers and mechanics; and
				(4)others
			 positions as the Secretary determines necessary to successfully deploy
			 alternative fuels and vehicles.
				(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2014 through 2018.
			8.Reduction of
			 engine idling and conventional fuel consumption
			(a)Definition
			 of idle reduction technologySection 756(a) of the Energy Policy Act of
			 2005 (42 U.S.C. 16104(a)) is amended by striking paragraph (5) and inserting
			 the following:
				
					(5)Idle reduction
				technologyThe term idle reduction technology means
				an advanced truck stop electrification system, auxiliary power unit, or other
				technology that—
						(A)(i)is used to reduce
				long-duration idling; and
							(ii)allows for the main drive engine
				or auxiliary refrigeration engine to be shut down; or
							(B)uses an
				alternative fuel to reduce consumption of conventional fuel and environmental
				emissions.
						.
			(b)FundingSection
			 756(b)(4)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16104(b)(4)(B)) is
			 amended in clauses (i) and (ii) by striking fiscal year 2008
			 each place it appears and inserting each of fiscal years 2008 through
			 2018.
			9.Electric,
			 hydrogen, and natural gas utility and oil pipeline participation
			(a)In
			 generalThe Secretary shall identify barriers and remedies in
			 existing electric and natural gas and oil pipeline transmission and
			 distribution systems to the distribution of alternative fuels and the
			 deployment of alternative fuel recharging and refueling capability, at
			 economically competitive costs of alternative fuel for consumers,
			 including—
				(1)model
			 regulatory rate design and billing for recharging and refueling alternative
			 fueled vehicles;
				(2)electric grid
			 load management and applications that will allow batteries in plug-in electric
			 drive vehicles to be used for grid storage, ancillary services provision, and
			 backup power;
				(3)integration
			 of plug-in electric drive vehicles with smart grid technology, including
			 protocols and standards, necessary equipment, and information technology
			 systems;
				(4)technical and
			 economic barriers to transshipment of biofuels by oil pipelines, or
			 distribution of hydrogen; and
				(5)any other
			 barriers to installing sufficient and appropriate alternative fuel recharging
			 and refueling infrastructure.
				(b)ConsultationThe
			 Secretary shall carry out this section in consultation with—
				(1)the Federal
			 Energy Regulatory Commission;
				(2)State public
			 utility commissions;
				(3)State
			 consumer advocates;
				(4)electric and
			 natural gas utility and transmission owners and operators;
				(5)oil pipeline
			 owners and operators;
				(6)hydrogen
			 suppliers; and
				(7)other
			 affected entities.
				(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing actions taken to carry out this
			 section.
			10.Federal
			 fleets
			(a)In
			 generalThe Secretary (in consultation with the Administrator of
			 General Services, the Secretary of Defense, the Postmaster General, and the
			 Director of the Office of Management and Budget) shall establish an interagency
			 coordination council for the development and procurement of alternative fueled
			 vehicles by Federal agencies.
			(b)Electricity and
			 natural gasElectricity and natural gas consumed by Federal
			 agencies to fuel alternative fueled vehicles shall be—
				(1)considered an
			 alternative fuel; and
				(2)accounted for
			 under Federal fleet management reporting requirements, rather than under
			 Federal building management reporting requirements.
				(c)Assessment and
			 reportNot later than 180 days after the date of enactment of
			 this Act, the Secretary (in consultation with the Administrator of General
			 Services, the Secretary of Defense, the Postmaster General, and the Director of
			 the Office of Management and Budget) shall complete an assessment of Federal
			 Government fleets (including the United States Postal Service and the
			 Department of Defense) and submit to Congress a report that describes—
				(1)for each Federal
			 agency with a fleet of more than 200 vehicles, which types of vehicles the
			 agency uses that would or would not be suitable for alternative fuel use either
			 through the procurement of new alternative fueled vehicles, or the conversion
			 to alternative fuel, taking into account the types of vehicles for which
			 alternative fuel could provide comparable functionality and lifecycle
			 costs;
				(2)the quantity of
			 alternative fueled vehicles that could be deployed by the Federal Government in
			 5 years and in 10 years, assuming that the vehicles are available and are
			 purchased when new vehicles are needed or existing vehicles are replaced;
			 and
				(3)the estimated
			 cost and benefits to the Federal Government for vehicle purchases or
			 conversions described in this subsection.
				11.HOV lane
			 access extensionSection
			 166(b)(5) of title 23, United States Code, is amended—
			(1)in
			 subparagraph (A), by striking Before September 30, 2017, the
			 State and inserting The State; and
			(2)in
			 subparagraph (B), by striking Before September 30, 2017, the
			 State and inserting The State.
			
